Citation Nr: 0413749	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  02-09 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for respiratory disability 
with a sleep disorder.


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to August 
1989 and from November 1990 to June 1991.  He served in the 
Southwest Asia theatre of operations from January to May 
1991.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.



REMAND

The veteran's service medical records are unavailable.  He is 
alleging that service connection is warranted for respiratory 
disability with a sleep disorder because it was caused or 
aggravated by his Persian Gulf service. 

The veteran's private physician, Christopher Jacobus, MD has 
provided a July 2002 statement expressing his opinion that 
the veteran's exposure to petroleum fires and chemical fires 
during service could be a contributing factor to his 
recurrent bronchitis.  The physician did not provide an 
assessment of the likelihood that the veteran's bronchitis is 
etiologically related to his military service.

The veteran was afforded a VA examination in April 2001.  The 
examiner diagnosed recurrent asthmatic bronchitis, compatible 
with chronic asthma, and also diagnosed allergic rhinitis 
with a history consistent with a sleep disorder.  The 
physician did not express an opinion concerning the etiology 
of the diagnosed disorders.

In light of these circumstances, the Board has determined 
that the medical evidence of record is not adequate to decide 
the veteran's claim and that further development of the 
record is therefore warranted.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The veteran should be requested to 
submit a copy of any pertinent evidence 
in his possession, not already associated 
with the claims folder.  In addition, the 
veteran should be informed that he should 
attempt to obtain and submit another 
statement from Dr. Jacobson providing an 
assessment of the likelihood that the 
veteran's bronchitis is etiologically 
related to his military service and 
providing the supporting rationale for 
the opinion.

2.  The veteran should also be requested 
to provide identifying information and 
any necessary authorization for all 
health care providers who may possess 
records, not already associated with the 
claims folder, pertaining to post-service 
treatment or evaluation of the disability 
at issue.  When the requested information 
and any necessary authorization are 
received, the RO should undertake 
appropriate development to obtain a copy 
of any indicated records.

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified but 
not provided by the veteran, it should so 
inform the veteran and request him to 
submit a copy of the outstanding 
evidence.

4.  When all indicated record development 
has been completed, the veteran should be 
afforded a VA examination by a physician 
with appropriate expertise.  The claims 
folder, to include a copy of this remand, 
must be available to the physician for 
review, and any indicated studies should 
be performed.  Any objective indications 
of the claimed respiratory disability 
with a sleep disorder should be 
identified.  If the objective indications 
of the claimed disability are not 
attributable to a known clinical 
diagnosis or diagnoses, the examiner 
should so state.  With respect to each 
diagnosed disorder, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the disorder 
is etiologically related to the veteran's 
military service.  The supporting 
rationale for each opinion expressed must 
also be provided. 

5.  The RO should also undertake any 
other development it determines to be 
warranted.

6.  Then, the RO should readjudicate the 
veteran's claim on a de novo basis.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
should be provided a supplemental 
statement of the case and afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no further 
action until he is otherwise informed, but he may furnish 
additional evidence and argument on the remanded matter while 
the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


